Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 08/17/2022. 

Allowance

Claims (1, 4-8), (9. 12-16) and (17, 20-24) are allowable.
Claims 2-3, 10-11 and 18-19 are cancelled.


Reason for Allowance


The cited arts of record, by over Thimbleby et al. US Patent Application Publication US 20170091153 Al (hereinafter Thimbleby) in view of Thimbleby. US Patent Application Publication US 20190303423 Al (hereinafter Thimbleby_1) and further in view of Thimbleby. US Patent Application Publication US 20210150121 A1 (hereinafter Thimbleby_2) teach providing sketching and handwriting support with tilting and adjusting views.
Claims (1-8), (9-16) and (17-20 are allowable. Independent claims 1, 9 and 17 are allowable because the cited arts of record, over Thimbleby et al. US Patent Application Publication US 20170091153 Al (hereinafter Thimbleby) in view of Thimbleby. US Patent Application Publication US 20190303423 Al (hereinafter Thimbleby_1) and further in view of Thimbleby. US Patent Application Publication US 20210150121 A1 (hereinafter Thimbleby_2) do not explicitly disclose, teach, or suggest the claimed limitations of: 


displaying a zoomed view of a first portion of the content page, and
configuring the zoomed view of the first portion of the content page to accept user inputs modifying content in the first portion of the content page;
while displaying the content page in the sketch mode, detect that the electronic device is tilted from the first tilted state to a second tilted state distinct from the first tilted state; and
in response to detecting that the electronic device is tilted from the first tilted state to the second tilted state, display the content page in an overview mode, the displaying comprising:
zooming out to display an overview of the content page.
(in combination with all other features in the claim).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144